AQ 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT

for the

District of Nevada

United States of America
v.

YAGUANG QI
, Defendant

Nee eet Seeet” eeee” Se”

 

 

 

____— ENTERED ~____- SERVED ON

COU

FILED — RECEIVED

Anes! CpRatie

   
   

 

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
Case No. 2:19-mj-787-EJY

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George United States Courthouse
333 Las Vegas Blvd., South

Las Vegas, NV 89101

Elayna J. Youchah , U.S. Magistrate Judge

Place:

 

Courtroom Na.:

3B

 

 

Date and Time:

October 30, 2019 at 10:30am

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody c of the United States
marshal or any other authorized officer, The custodian must bring the defendant to the hearing at the time, date, and

place set forth above.

Date: — October 18, 2019

Cugua)\ oulol

Uae Judgé |s signature

ELAYNA J. YOUCHAH, U.S. Magistrate Judge

Printed name and title
